In the United States Court of Federal Claims
                                    No. 22-443C
                               (Filed: June 8, 2022)
                             NOT FOR PUBLICATION
***************************************
ADOLPH R.O. WRIGHT,                   *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
                                      *
***************************************
                                        ORDER
      Mr. Adolph Wright, proceeding pro se, filed this civil action against the United
States of America. To proceed with a civil action in this Court, a plaintiff must either
pay $402.00 in fees—a $350.00 filing fee plus a $52.00 administrative fee—or request
authorization to proceed without prepayment of fees by submitting a signed
application to proceed in forma pauperis (“IFP”). See 28 U.S.C. §§ 1914, 1915.
       Mr. Wright submitted his complaint and amended complaint without the filing
fees or a completed IFP application. In an order dated April 25, 2022, this Court
ordered Mr. Wright to either pay the $402.00 in required fees or submit an IFP
application within thirty days. See Order (ECF 6). To date, Mr. Wright has failed to
comply with this Court’s previous order.
       This Court may dismiss a case for failure to prosecute when the plaintiff “fails
… to comply with these rules or a court order.” RCFC 41(b). Here, Plaintiff’s failure
to comply with an order directing him to pay the filing fee or establish grounds for
proceeding in forma pauperis justifies dismissal. See, e.g., Bryant v. United States,
618 F. App’x 683, 686 (Fed. Cir. 2015) (“If a party fails to pay the requisite filing fee,
despite adequate notice and ample opportunity to do so, the Claims Court acts within
its discretion when it dismisses the action.”). As a result, this action is DISMISSED
without prejudice for failure to prosecute under Rule 41 of the Rules of the United
States Court of Federal Claims.
       On May 11, 2022, the Court received a document from the Plaintiff entitled
“NOTICE Free Court Filing.” The document shall be FILED BY MY LEAVE. Given
that it does not appear to be a request for leave to proceed in forma pauperis, to the
extent it requests any relief it is DENIED AS MOOT.
The Clerk of the Court is directed to enter judgment accordingly.


IT IS SO ORDERED.
                                       s/ Stephen S. Schwartz
                                       STEPHEN S. SCHWARTZ
                                       Judge




                                 -2-